DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiura (U.S. Publication No. 2004/0240054) in view of Yamauchi (U.S. Publication No. 2008/0304150).  Aiura teaches a projection screen 110, comprising a substrate 116, a total internal reflection layer 120 and a light absorbing layer 114 for absorbing light, which are sequentially arranged in said order from a light incident side.  The applicant is directed to review figure 60.  The total internal reflection layer comprises a plurality of triangular micro-structures extending in a vertical direction (paragraph 12, “prisms 120 which extend in a vertical direction”) of the projection screen, and the plurality of micro-structures periodically arranged in a horizontal direction of the projection screen (figs 61-63, paragraph 11 discussing figs. 61-63, “Since the incident angle of the light projected on the reflection type screen 110 is in the range of 0.degree. to 150 in a horizontal angle” [emphasis added]). Aiura teaches the salient features of the claimed invention except for the total internal reflection layer comprises a plurality of trapezoidal micro-structures. Yamauchi teaches in figs. 6A-6D that trapezoidal structures are a known equivalent to triangular microstructures for use as a vertically extending (figs. 5, 7) reflective microstructure 3/4 behind a diffusing layer 2/12. The applicant is directed to review figures 1 and 5-7.  It .
Regarding claims 2 and 11, the trapezoids in figure 6 of Yamauchi appear to be isosceles trapezoids.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize isosceles trapezoids for the purpose of symmetric viewing angles.
Regarding claims 3-4 and 12-13, Aiura teaches a diffusion layer 118 configured to diffuse light from the total internal reflection layer, wherein the diffusion layer and the total internal reflection layer are respectively formed/attached on opposite surfaces of the substrate 116.
Regarding claims 6 and 15, paragraph 185 if Aiura teaches that embossing is a known method of forming the layers of the screen.  Additionally, the method of making does not impart particular structure to the apparatus and the structure as claimed is still obvious over Aiura in view of Yamauchi.
Regarding claims 5, 7, 14 and 16, Aiura teaches a diffusion layer configured to diffuse light from the total internal reflection layer, wherein the substrate comprises a first substrate (unnumbered) and a second substrate 116 attached to each other, the total internal reflection layer 120 is formed on the first substrate, and the diffusion layer 118 is formed on a surface of the second substrate 116 opposite to a surface of the second substrate to which the first substrate is attached (see fig. 60).  
Regarding claims 9 and 18, paragraph 202 teaches that it was known to use PET and PP as a substrate.  The applicant should note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiura (U.S. Publication No. 2004/0240054) in view of Yamauchi (U.S. Publication No. 2008/0304150). Aiura in view In re Aller, 105 USPQ 233. In the instant case a smaller ratio would result in a narrow viewing angle while a larger ratio would result in a wider viewing angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chandler (U.S. Patent No. 3408132) teaches trapezoidal reflectors extending vertically and arrayed horizontally. Ichikawa (U.S. Patent No. 7835078) and Chou (U.S. Publication No. 2010/0103514) teach trapezoidal reflectors which reflect by total internal reflection. Kuo (U.S. Publication No. 2014/0022511) teaches triangular reflectors extending vertically and arrayed horizontally with a diffuser in front of the reflectors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852